Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/04/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a system for welding a first thermoplastic composite component to a second thermoplastic composite component along an interface to create a composite structure, the prior art does not teach or make obvious the concept of a manipulator mechanically coupled with the plate and moving the plate along the interface from between the portion of the first and second faying surfaces, which then cool and bond together, to between a series of subsequent portions of the first and second faying surfaces in the manner claimed by the applicant.
Regarding claim 16, in a method for welding a first thermoplastic composite component to a second thermoplastic composite component along an interface to create a composite structure, the prior art does not teach or make obvious the concept of moving the plate with a manipulator mechanically coupled with the plate in a direction along the interface from between the portion of the first and second faying surfaces, which then cool and bond together, to between a series of subsequent portions of the first and second faying surfaces, such that the first faying surface remains in contact 
Regarding claim 20, in a method for welding a thermoplastic composite stiffener to a thermoplastic composite skin along an interface to create a composite structure, the prior art does not teach or make obvious the concept of moving the plate with a manipulator mechanically coupled with the plate in a direction along the interface from between the portion of the first and second faying surfaces, which then cool and bond together, to between a series of subsequent portions of the first and second faying surfaces, such that the first faying surface remains in contact with the second faying surface in front of and behind the plate relative to the direction the plate is moving in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745